Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10510795 and 10367023. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely seeks to broaden the claims by only claiming one portion of the reflective structure which reflects only radiation exiting the substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US Publication No. 2015/0243805) in view of Tanaka et al. (US Publication No. 2018/0359434).
Regarding claim 1, Chien discloses an integrated chip, comprising:
an image sensor (116) within a substrate (110)
a first dielectric (170) having an upper surface extending over a first surface of the substrate (110) and over one or more trenches (160) within the first surface of the substrate, wherein the one or more trenches laterally surround the image sensor (116)
a reflective structure (192) arranged over the upper surface of the first dielectric (170), wherein the reflective structure is configured to reflect radiation exiting from the substrate back into the substrate (paragraph 33)
Chien does not disclose recesses formed over the image sensor with reflective structures partially overlapping the recesses.  However, Tanaka discloses recesses (404) over the image sensor (342) with reflective surfaces (401) overlapping the recesses (Figures 5-6).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the image sensor chip of Chien to include the recesses and reflective surfaces taught by Tanaka, since it can prevent light leakage and color mixing (paragraphs 6-7).
Regarding claim 3, Chien discloses the reflective structure (192) comprises sidewalls extending between a bottom surface of the reflective structure and a top surface of the reflective structure, the sidewalls arranged laterally between the one or more trenches (Figure 1D).
Regarding claim 4, Chien discloses a second dielectric (180) arranged over the upper surface of the first dielectric; and a grid (190) disposed within the second dielectric, the grid vertically offset from the reflective structure.
Regarding claim 5, Chien discloses the grid is disposed vertically between the reflective structure and the substrate (Figure 3C-3D).

Regarding claim 7, Chien discloses the substrate comprises internal surfaces defining one or more recesses disposed over the image sensor; and wherein the first surface of the substrate is a substantially flat surface extending between the one or more recesses and the one or more trenches, the substantially flat surface surrounding the one or more recesses (Figure 1C).
Regarding claim 9, Chien discloses a color filter (220) disposed over the substrate, wherein the reflective structure (192) is arranged between the color filter and the first surface of the substrate (Figure 1D).
Regarding claim 10, Chien discloses a color filter (220) disposed over the substrate, wherein the reflective structure (192) has a first height that is substantially equal to a second height of the color filter (Figure 1D).
Regarding claim 12, Chien discloses an integrated chip, comprising:
an image sensor (116) within a substrate (110), wherein the substrate comprises internal surfaces defining one or more recesses (118) over the image sensor (116)
a first dielectric (116) disposed within one or more trenches within the substrate, wherein the one or more trenches laterally surround the one or more recesses (Figure 1C)
wherein the substrate comprises a substantially flat surface (114) extending between the one or more recesses and the one or more trenches, the substantially flat surface continuously extending in an unbroken path around the one or more recesses (Figure 1C)
Chien does not disclose the recesses to be directly over the image sensor.  However, Tanaka discloses recesses (404) over the image sensor (342).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the image sensor chip 
Regarding claim 13, Chien discloses a second dielectric (180) disposed over the substantially flat surface of the substrate and laterally surrounding a grid; and a reflective structure (192) disposed over the substantially flat surface and vertically offset from the grid (Figure 1D).
Regarding claim 14, Chien discloses a reflective structure (192) continuously extending from directly over the image sensor to past opposing sides of the image sensor (Figure 1D).
Regarding claim 15, Chien discloses the reflective structure comprises sidewalls extending between a bottom surface of the reflective structure and a top surface of the reflective structure, the sidewalls defining an aperture that is directly over the image sensor (Figure 1D).
Regarding claim 16, Chien discloses the internal surfaces of the substrate define a plurality of recesses arranged in rows extending along a first direction and in columns extending along a second direction that is perpendicular to the first direction as viewed from a top-view of the substrate, the first dielectric arranged within the plurality of recesses (Figure 1D).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US Publication No. 2015/0243805) in view of Honda et al. (US Publication No. 2019/0043901).
Regarding claim 17, Chien discloses an integrated chip, comprising:
an image sensing element (116) arranged within a substrate (110); a first dielectric (164b)) disposed in one or more first trenches (118) within a first side of the substrate (110), wherein the one or more first trenches are defined by first sidewalls of the substrate that laterally surround the image sensing element; and a second dielectric (162b) disposed in a plurality of second trenches within a second side of the substrate opposing the first side, the plurality of second trenches are defined by second sidewalls of the substrate that are laterally between the first sidewalls defining the one or more first trenches (Figure 4B).

Regarding claim 18, Chien discloses a gate structure (130) disposed directly below one or more of the plurality of second trenches within the second side of the substrate.
Regarding claim 19, Chien discloses a multi-film reflector (160) disposed over the first side of the substrate and laterally extending between the first sidewalls, wherein the multi-film reflector alternates between multiple layers of a first material having a first refractive index and multiple layers of a second material contacting the first material and having a second refractive index greater than the first refractive index (paragraphs 67 and 27).
Regarding claim 20, Chien discloses the plurality of second trenches are disposed directly below the image sensing element (Figure 4C).
Claims 2, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US Publication No. 2015/0243805) in view of Tanaka et al. (US Publication No. 2018/0359434), and further in view of Cheng et al. (US Publication No. 2014/0264685).
Regarding claim 2, Chien discloses the limitations as discussed in the rejection of claim 1 above.  Chien does not disclose the reflective structure comprises a bottom surface facing the substrate and a top surface facing away from the substrate, the bottom surface having a greater width than the top surface.  However, Cheng discloses a reflector (602) shaped with a greater width at the bottom than the top.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the reflectors of Chien to have an angled in sidewall shape, as taught by Cheng, 
Regarding claim 8, Cheng discloses the reflective structure comprises: a first material having a first refractive index; a second material having a second refractive index greater than the first refractive index; and a third material having a third refractive index that is less than the second refractive index, wherein the second material has a bottommost surface contacting a topmost surface of the first material and the second material has a topmost surface contacting a bottommost surface of the third material (paragraph 17; Figure 11).
Regarding claim 11, Cheng discloses the reflective structure comprises a material having a first index of refraction that is less than a second index of refraction of the first dielectric (paragraph 17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/11/2021Examiner, Art Unit 2897